Whitfield, C. J.,
delivered the opinion of the court.
The demurrer to the bill should have been sustained. There was no such deraignment of title as is required by Code 1892, § 501, which was expressly enacted for the purpose of changing the rule in Cook v. Friley, 61 Miss., 1. The case falls squarely within the rule of Long v. Stanley, 79 Miss., 298 (30 South. Rep., 823). The bill does not even set out the chain of title which the complainants allege they hold under the respondents. *649The deed from the trustee was an essential muniment of title, and should have-been set out in the bill.

The decree is reversed, and the cause remanded, with leave to amend the bill within sixty days from the -filing of the mandate in the court below.